Citation Nr: 1636692	
Decision Date: 09/20/16    Archive Date: 09/27/16

DOCKET NO.  13-04 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri



THE ISSUE

Entitlement to an increased rating for right knee degenerative joint disease status post arthroscopy and arthrotomy, assigned a 20 percent evaluation.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


WITNESSES AT HEARING ON APPEAL

The appellant and E.K.


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel
INTRODUCTION

The Veteran had active service in the United States Army from June 1951 to May 1953.    

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.    

The Veteran testified at a hearing before the undersigned Veterans Law Judge in July 2016.  A transcript of that hearing has been associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should take into account those electronic records.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required

.
REMAND

At the July 2016 hearing, it was noted that the claims file did not contain any treatment records pertaining to the Veteran's right knee since July 2014.  Moreover, he identified several private physicians who had provided him treatment during that timeframe.  Therefore, the AOJ should attempt to obtain any, relevant outstanding medical records.

The Board also notes that the Veteran was most recently afforded a VA examination in July 2014 in connection with his claim.  However, at the July 2016 hearing, the Veteran testified that his disability was getting worse, to include the pain and functional impairment.  VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate. VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

Moreover, the United States Court of Appeals for Veterans Claims (Court) recently held that 38 C.F.R. § 4.59 requires that, for purposes of increased rating claims, an examination of a joint must include range of motion testing of both the affected joint and the opposite undamaged joint in active motion, passive motion, weight-bearing, and nonweight-bearing positions.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  The July 2014 VA examination report does not include such findings.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of his service-connected right knee disability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his right knee.  A specific request should be made for any records dated since July 2014 and for records from the physicians identified at the July 2016 hearing, to include Dr. E., Dr. L., and Dr. B.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected right knee degenerative joint disease status post arthroscopy and arthrotomy.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the right knee disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees for the Veteran's right and left knees.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The examiner should also indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2015), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




